Citation Nr: 1713558	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain with degenerative joint disease and degenerative disc disease, rated as 20 percent disabling from November 23, 2010 and 40 percent disabling from June 13, 2012.

2. Entitlement to a higher initial rating for sciatic nerve, left intervertebral disc syndrome, rated as 10 percent disabling from November 23, 2012 and 20 percent disabling from June 13, 2012


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned a 20 percent disability rating to the lumbosacral strain effective November 23, 2010.  The decision also granted service connection for sciatic nerve, left intervertebral disc syndrome, as secondary to the lumbosacral strain, and assigned a 10 percent disability rating effective November 23, 2010.  The Veteran subsequently perfected an appeal of these issues.

In July 2012, during the pendency of the appeal, the RO increased the rating for lumbosacral strain to 40 percent effective June 13, 2012, and increased the rating for sciatic nerve, left intervertebral disc syndrome to 20 percent effective June 13, 2012.

In August 2014, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

In January 2015 the Board remanded the Veteran's claim for further development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1. Prior to June 13, 2012 the Veteran's forward flexion of his thoracolumbar spine was limited to no less than 35 degrees without additional loss on repetitive use or with flare-ups.

2. As of June 13, 2012 the Veteran's forward flexion was limited to 25 degrees without ankylosis.

3. Prior to June 13, 2012 the Veteran's incomplete paralysis of the left sciatic nerve manifest solely with mild sensory symptomatology, primarily pain.

4. As of June 13, 2012 the Veteran's incomplete paralysis of the left sciatic nerve most closely approximated moderately severe and included pain, sensory loss, and loss of muscle strength.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease prior to June 13, 2012 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

2. The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease as of June 13, 2012 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).
	
3. The criteria for an evaluation in excess of 10 percent for sciatic nerve, left intervertebral disc syndrome, prior to June 13, 2012 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for an evaluation of 40 percent, but no greater, for sciatic nerve, left intervertebral disc syndrome, as of June 13, 2012 have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the August 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and severity of the Veteran's back and sciatic nerve conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in April 2011, June 2012, and September 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.

The Board notes that the Veteran's most recent VA examination regarding his lumbosacral spine was conducted in September 2014.  However, the mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has made no statement regarding a worsening of his back disability since the examination and there is no other objective evidence indicating that there has been a material change in the severity of the disability.  Accordingly, the Board finds it unnecessary to remand the claim for an additional examination.

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8. Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  However, the Veteran is already in receipt of a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) effective June 13, 2012.  38 C.F.R. § 4.71a  (2016).  The only way he may receive a schedular rating in excess of 40 percent under the General Rating Formula is by demonstrating unfavorable ankylosis of the thoracolumbar spine (meaning the low back is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a , Note (5).  Thus, as the General Rating Formula criteria for evaluations in excess of 40 percent do not involve assessment of range of motion, and a current examination would not be probative as to the Veteran's condition prior to June 13, 2012, a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

The Board finds that the VA examinations provided are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Lumbosacral Strain

The Veteran currently has a 20 percent rating under Diagnostic Code 5237 from November 23, 2010 to June 13, 2012 and a 40 percent rating thereafter for his lumbosacral strain, degenerative joint disease and degenerative disc disease.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned where there is unfavorable anyklosis of the entire thoracolumbar spine and a rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  Id.

In general, the rating criteria take into account pain and other symptoms.  In the case of spinal disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R.  § 4.71a, Diagnostic Codes 5235-5243).   However, the Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1). 

The Board finds that a preponderance of the evidence is against a rating in excess of 20 percent prior to June 13, 2012.

A November 2010 private treatment record indicates the Veteran sought treatment for muscle spasm in his back.  He was noted to have full active range of motion with no tenderness to movement.

At his April 2011 VA compensation and pension examination the Veteran reported constant pain and stiffness in his low back.  He did not report flare-ups.  He reported he can walk half a mile or 20 minutes.  On examination he had painful motion, muscle spasm, and tenderness.  On range of motion testing his forward flexion was limited to 35 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  There was no additional loss of range of motion after repetitive-use testing and no fatigue, weakness, lack of endurance, or incoordination.  He did have pain with motion.

The Veteran's June 2012 VA compensation and pension examination showed a reduction in range of motion, including a limitation of forward flexion to 25 degrees.  However, the evidence prior to June 13, 2012 does not indicate that the Veteran's forward flexion was limited to 30 degrees or less or that he had favorable ankylosis of the entire thoracolumbar spine.  Notably, the April 2011 VA examiner specifically measured the Veteran's forward flexion to 35 degrees and noted painful motion but found no additional loss of range of motion after repetitive-use testing and no fatigue, weakness, lack of endurance, or incoordination.  Therefore, even with consideration of the DeLuca factors, the record does not support that the Veteran's condition met the criteria for a 40 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine prior to June 13, 2012.  Although the Veteran argues in his November 2011 notice of disagreement that the forward flexion of his thoracolumbar spine is so reduced as to warrant a rating in excess of 20 percent, the objective testing does not support that contention.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent prior to June 13, 2012.

The Board further finds that a rating in excess of 40 percent as of June 13, 2012 is not warranted.

At his June 2012 VA examination the Veteran reported constant pain in his back at a level of eight to nine out of 10.  He reported difficulty standing and sitting.  He denied that flare-ups impact the function of his spine.  On range of motion testing he had forward flexion to 25 degrees, extension to 20 degrees, and right and left lateral flexion and rotation to 25 degrees with pain beginning at the end point of each except for right lateral rotation where painful motion began at 20 degrees.  On repetitive-use testing the Veteran had flexion to 20 degrees, extension to 15 degrees, and right and left lateral flexion and rotation to 25 degrees.  He also had less movement than normal; pain on movement; and interference with sitting, standing, and/or weight bearing.  He had localized tenderness or pain to palpation, muscle spasm, and guarding.  The examiner noted no incapacitating episodes of the past 12 months due to IVDS.

At his August 2014 Board hearing the Veteran reported he has a constant level of pain of eight or nine out of 10 with an increase to 10 during weather changes or if he moves the wrong way, particularly while sleeping.  He reported he uses heat packs and pain medication and deals with the pain unless it is so severe he has to go to the emergency room.  The Veteran reported he misses between 12 and 16 weeks of work a year due to his back disability.

On VA examination in September 2014 the Veteran reported flare-ups of his back condition that make going to the bathroom and sleeping difficult.  On range of motion testing he had flexion to 35 degrees with pain beginning at 25 degrees, extension to 20 degrees with pain at the end point, right and left lateral flexion to 25 degrees with pain at the end point, and right and left lateral rotation to 25 degrees with pain beginning at 20 degrees.  On repetitive use testing, he had no additional loss of flexion or right and left lateral rotation and flexion.  His extension was limited to 20 degrees.  He also had less movement than normal; pain on movement; and interference with sitting, standing, and/or weight-bearing.  The examiner stated that the pain, weakness, fatigue, and/or incoordination do not significantly limit the Veteran's functional ability during flare-ups or when the back is used repeatedly over a period of time.  He had localized tenderness or pain to palpation, muscle spasm, and guarding.  The examiner specifically found not ankylosis of the spine.  The examiner noted no incapacitating episodes of the past 12 months due to IVDS.

As the evidence reflects that the Veteran has retained some range of motion in his back and does not have unfavorable ankylosis of the thoracolumbar spine, a rating in excess of 40 percent is not warranted.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991). 

In this case, the Board acknowledges that the Veteran has complained of back pain which he treats with medication and assistive devices.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the June 2012 VA examiner found the Veteran had forward flexion to 25 degrees, with a reduction to 20 degrees after repetitive-use testing.  On range of motion testing in September 2014 the Veteran had flexion to 35 degrees with pain beginning at 25 degrees and no additional loss of motion on repetitive-use testing.  On both examinations, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have some motion of the spine, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.  The Veteran himself has further not testified to having anyklosis of the spine.  

In other words, the current 40 percent evaluation assigned as of June 13, 2012  contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement, and lack of endurance, and an increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. 202. 

The Board has also considered whether an increased evaluation is warranted under Diagnostic Code 5293.  In this regard, there is no evidence that the Veteran's lumbar spine disability has been manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician. 38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board has also considered whether an increased evaluation should be granted based upon the granting of a separate neurological disability related to the lumbar spine, other than the right and left sciatic nerve disability for which he is already service-connected.  However, the Veteran has denied any bowel or bladder impairment, and the record does not support a separate rating for such neurological disabilities.

Left Sciatic Nerve

The Veteran is currently assigned a 10 percent rating for sciatic nerve, left intervertebral disc syndrome associated with lumbosacral strain, degenerative joint disease and degenerative disc disease, from November 23, 2010 to June 13, 2012 and a 20 percent rating thereafter.

Sciatic nerve impairment is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  

Under these guidelines, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  38 C.F.R. § 4.124a.

A November 2010 private treatment record indicates the Veteran had a negative straight leg raise test and denied numbness and tingling down his legs.

The Veteran again had a negative straight leg raise test on VA examination in April 2011.  Muscle strength, fine motor control, and muscle tone were all noted to be normal on examination.  A pinprick test showed decreased sensation.  Position sense was normal.  

In his November 2011 notice of disagreement the Veteran contended that paralysis below his left knee is severe.  The Board acknowledges the Veteran's subjective contention, but finds that the objective medical evidence does not support that the Veteran had more than mild incomplete paralysis of the sciatic nerve prior to June 13, 2012.  Instead, the medical evidence supports that the Veteran's condition was wholly sensory.  On VA examination April 2011 the Veteran was found to have only decreased sensation in his left lower extremity, but no loss of position sense or muscle strength.  No other evidence indicates more than mild sensory loss.  The Board thus finds that the Veteran's condition does not more closely approximate the criteria for a rating in excess of 10 percent prior to June 13, 2012.

Giving the Veteran the benefit of the doubt, the Board does find that his condition warrants a 40 percent rating as of June 13, 2012 as it more closely approximates moderately severe incomplete paralysis of the sciatic nerve.

On VA examination in June 2012, the Veteran had a positive straight leg raise test.  Muscle strength testing in the Veteran's lower extremities, deep tendon reflexes in the knee and ankle, and sensory examination of the lower extremities were all normal.  The examiner indicated the Veteran had moderate constant pain in the left lower extremity but no intermittent pain, paresthesias and/or dysesthesias, or numbness.  The examiner indicated that the severity of the radiculopathy is moderate.

In a November 2012 statement the Veteran stated that his back pain and sciatica make his knees seem weak, numb, and shaky at times when trying to step up steps or when getting out of bed.

At his August 2014 Board hearing the Veteran reported that his back pain and numbness sometimes affects the way he walks and that over the past four years he has started falling as a result.  He reported the pain in his leg is a constant seven to seven and a half that worsens or goes numb at times.

On VA examination in September 2014 the Veteran again had a positive straight leg raise test.  The Veteran reported his legs throb and are numb and hard to maneuver. Muscle strength testing in his left leg showed 4/5 for knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He did not have muscle atrophy.  Deep tendon reflexes were normal at the knee but hypoactive at the ankle.  Sensory testing was normal.  The examiner indicated the Veteran had moderate constant pain in the left lower extremity but no intermittent pain, paresthesias and/or dysesthesias, or numbness.  The examiner noted the Veteran's report of pain down his leg from the low back and that after an Achilles surgery in November 2013 the Veteran reported ongoing pain in the left Achilles tendon area but that after bedrest that numbness cleared.

A November 2014 VA treatment record reflects that the Veteran complained of low back and left hip pain radiating down his left leg as well as numbness and tingling in his left leg.

Considering the Veteran's reports of severe pain in his left leg as well as numbness and tingling, the reduction in muscle strength shown on the September 2014 VA examination, and the Veteran's November 2012 statement that his leg feels weak and numb when trying to navigate steps or stand up from lying in bed as well as his August 2014 testimony that his sciatica symptoms have caused him to start falling in recent years, support that the Veteran's condition more closely approximate moderately severe incomplete paralysis of the sciatic nerve .  

The Board does not find that his condition meets the criteria for severe incomplete paralysis of the sciatic nerve as the evidence does not reflect any muscular atrophy, or complete paralysis of the sciatic nerve as the Veteran retains significant function in his left leg and does not have symptoms such as foot drop, lack of active movement below the knee, or weakened knee flexion.

Therefore, the Board finds that the preponderance of the evidence does not support a rating in excess of 10 percent prior to June 13, 2012 but does support a rating of 40 percent, but no greater, as of June 13, 2012.

Extraschedular

The Board had also considered whether an extraschedular rating is warranted for the service-connected back disability or associated left leg sciatica for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, and limitation of motion due to pain.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

Further, the symptomatology and impairment caused by the Veteran's left lower extremity incomplete paralysis of the sciatic nerve is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan, 16 Vet. App. 436.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the schedular rating criteria reasonably describe the disability and contemplate the Veteran's sensory and motor symptoms of radiating pain from the back, numbness, and tingling.  See 38 C.F.R. § 4.121a, DC 8520.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.  The Board finds that the symptomatology of both the Veteran's back and sciatica disabilities are contemplated by the schedular ratings assigned and the conditions do not combine to cause any additional limitation not already contemplated by the schedular rating criteria.



















	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease prior to June 13, 2012 is denied.

An evaluation in excess of 40 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease as of June 13, 2012 is denied.

An evaluation in excess of 10 percent for sciatic nerve, left intervertebral disc syndrome, prior to June 13, 2012 is denied.

An evaluation of 40 percent, but no greater, for sciatic nerve, left intervertebral disc syndrome, as of June 13, 2012 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


